IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

 

GEORGE MARTIN, | 17-cv-1690-BLF

Plaintiff, BR Cee ER
RANTING MOTION

TO
V. CHANGE THE DISPOSITIVE
MOTION DEADLINE

WILLIAM MUNIZ,
Defendant. .

 

 

 

Defendants moved this Court to change the time to file a summary-
judgment or other dispositive motion, through March 24, 2020. After
full consideration, and good cause appearing, Defendants’ motion is
GRANTED.

Plaintiff shall file and serve his opposition by April 23, 2020. If
Defendants wish to file a reply, they shall do so by May 7, 2020. Absent
further order, the motion will be submitted on May 7, 2020 without a
hearing.

///
///

1

 

-fPeopesed} Order Granting Mot. Change Time (17-cv-1690-BLF)

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

=o
No
S
a

pt
eo
Ww
ON

 

IT IS SO ORDERED.

Aa

.
i “ ef
5 A Es a

Dated: ““/Vyae1

  
 
 

| GF ‘SF
LF y £ LAE

The Honorable > Bath Labson Freeman
United States District Court Judge

7203986
445. docx

2

 

-fPropesed} Order Granting Mot. Change Time (17-cv-1690-BLF)

 

 

 

 

 

 
